PER CURIAM.
This is an appeal from a summary final judgment entered in an action against the appellee for injuries sustained when appellant was attacked by an intruder in a restroom at Miami Dade Community College, North Campus, as a result of the alleged negligence of the college.
Our review of the record convinces us that summary judgment was improper as there were issues of fact that deserved development in further proceedings. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); McCoy v. Hoffmeister, 435 So.2d 989 (Fla. 5th DCA 1983); Moore v. Freeman, 396 So.2d 276 (Fla. 3d DCA 1981), and cases cited; Dawson v. Scheben, 351 So.2d 367 (Fla. 4th DCA 1977); Byrnes v. Publix Super Markets, Inc., 272 So.2d 218 (Fla. 4th DCA 1973).
Therefore, the judgment appealed is reversed and the cause is remanded for further proceedings.
Reversed and remanded.